Luke, J.
The indictment charged Leonard Carroll with assault with intent to murder by shooting Glen Copeland with a pistol. The defendant was found guilty of unlawfully shooting at another. His motion for a new trial, based only upon general grounds, was overruled, and he excepted.
The defendant was an employee at the Grantville Hosiery Mill, and Glen Copeland represented a life-insurance company which was carrying group insurance on the employees of the mill. Copeland called at the defendant’s residence to see about insurance. The defendant was at the mill at the time, but his wife and two other ladies were at his house during Copeland’s visit there. One of these ladies testified that she saw Copeland and Mrs. Carroll *136in the house through an open .door, but did not hear what they said. Copeland testified that he had known Mrs. Carroll for several years; that they joked with each other about rather intimate matters; and that he transacted his business and left, without insulting the lady in any way. There was evidence that Mrs. Carroll left Copeland and came to the other women on the premises, crying and nervous. It further appears from the evidence that when Copeland left Carroll’s residence and appeared at the mill some twenty or thirty minutes later, the defendant approached him and asked him why he had treated Mrs. Carroll as he had, and insisted that Copeland come outside the mill and tell him all about it. Copeland affirms that he denied culpability, and finally did go outside. The defendant had a pistol and shot at Copeland in spite of the fact that the defendant’s brother tried to prevent him from doing so. Copeland saw the danger and turned sidewise. The first shot missed, but the second shot, fired as Copeland was retreating, shattered the bone in his leg. It does not appear that Copeland had any weapon, or that he made any attempt to touch his assailant. The defendant stated he had only been married eight weeks; that his wife came to the mill crying, and told him that Copeland had insulted her by asking her if she wouldn’t go to bed with him; that he asked Copeland what he meant by talking to Mrs. Carroll as he had; that Copeland replied sarcastically that he had not done it; that Mrs. Carroll came up crying and said, “You did, you need not deny it;” that Copeland then said, “I am sorry, I didn’t mean any harm;” and that this made the defendant so angry that he could not control himself and shot, thinking he had a right to protect his wife and her honor.
Unquestionably the verdict is supported by the evidence and the defendant’s statement. The sentence of the court that the defendant pay a fine of $300 or work on the chaingang for twelve months is in line with the jury’s recommendation that the defendant be punished as for a misdemeanor. For the well-known rules of law covering cases like the one under consideration, see Fallon v. State, 5 Ga. App. 659 (63 S. E. 806). See also Studstill v. State, 105 Ga. 832 (31 S. E. 542).

Judgment affirmed.


Broyles, G. J., and Bloodworth, J., concur.